DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-12, 15-16, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-8 of U.S. Patent No. 10,973,644. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim is merely broader than the patent claim. For double patenting to exist between application claims and patent claims, it must be determined that the application claims are not patentably distinct from the patent claims.  Any differences between the application claims and the patent claims must be identified, and the question of whether those differences render the claims patentably distinct must be resolved.  Here, all of the elements of application claim 1 and 18 are found in patent claim 1.  The differences between the claims is that the patent claim includes many more elements and thus is much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of application claim 1 and claim 18.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 and claim 18 are anticipated by patent claim 1, the claims are not patentably distinct. 
Dependent claims 2-5, 8-12, 15-16, 19-20 contain limitations found in patent claims 1, 5, 6, 7, 4, 8, 4, 2, 3, 1, 1 ,5, and 6/7, respectively, and are thus “anticipated” by the patent claims 1-8.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 depends from claim 1. Claim 1 requires “pores of the porous material in the second portion are different than the pores of the porous material in the third portion.”  Claim 8 then goes on to require “wherein the porous material has a porosity between 45 ppi and 80 ppi, and wherein pores of the porous material have a dimension between 100 pm and 500 pm.”  
This further limitation is indefinite as it is unclear whether the limitation applies to pores of either the second portion or the third portion, or whether the limitation applies to pores of both portions.  In other words, it is unclear whether the porosity of the second and third portion must fall within the range of 45 ppi and 80 ppi, with pores between 100 and 500 microns, or whether the porosity of either the second or the third portion must fall within the range of 45 ppi and 80 ppi, with pores between 100 and 500 microns. 
Claim 9 is similarly indefinite, with the porosity range of 45-60 ppi and pore dimension of 100-500 microns. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 states “wherein the porous material comprises at least one of metal or plastic.”  This limitation fails to further limit claim 1, as claim 1 already contains the limitation “the porous material comprising at least one of metal or plastic.” 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (Pub. No.: US 2011/0257753) in view of Oka et al. (U.S. Pat. No.: 5,314,478).
Gordon et al. (hereinafter, Gordon) discloses an implant configured for implantation in a joint (fig. 15A, B), the implant comprising: a first portion 166 comprising a hydrogel (para. 171); a second portion 164 comprising a porous material (para. 170) and the hydrogel in pores of the porous material (not disclosed), the porous material comprising at least one of metal or plastic (e.g., para. 126); and a third portion 162 comprising the porous material (para. 170), the first portion being free of the porous material (hydrogel 166), the third portion being free of the hydrogel (fig. 15A, B), wherein pores of the porous material in the second portion are different than the pores of the porous material in the third portion (para. 170).  As provided above, Gordon does not specify the hydrogel is located in pores of the porous material at the transition region 164.  Oka teaches combining hydrogel with a mesh substrate such that hydrogel infiltrates into the pores of the substrate with portions of the substrate maintained free of hydrogel so that they are open to osseointegration (col 7 line 55-col. 8 line 8).  Oka et al. (hereinafter, Oka) teaches this provides a strong interconnection between a hydrogel artificial cartilage surface and a mesh substrate which allows for bony ingrowth.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Gordan to have included hydrogel infiltrated into the pores of the transition region 164 as taught by Oka to provide a strong interconnection between the hydrogel and the underlying bone fixation substrate.  This modification would have occurred using known methods and would have yielded predictable results. 
For claim 2, the lateral dimension of the first portion is larger than a lateral dimension of the third portion (e.g., fig. 15B).  
For claim 3, the implant is load bearing (e.g., para. 28) and non-biodegradable (para. 170).  
For claim 4 and 7, the implant comprises a frustoconical shape (e.g., fig. 15B).  
For claim 5, Gordon lacks a pyramid shape. However, it would have been an obvious alternate design choice to have provided a pyramid shape in place of the frustoconical shape as an obvious alternate tapered shape. This modification would have occurred using known methods and would have yielded predictable results. 
For claim 6, the porous material in the second portion and the third portion comprises a disc shape (fig. 15B, each section forms a disc shape).  
For claim 8-9, Gordon does not specify the porosity in ppi, though Gordon discloses porosity similar to cortical bone and subchondral bone. Thus it would have bene obvious to provide Gordon with a porosity between 45-80 ppi or 45-60 ppi with a pore dimension of between 100-500 microns for the purpose of mimicking the porosity and pore size of native bone.  
For claims 9-10, Gordon does not specify the dimension of the first portion is between 5-15% larger than a lateral dimension of the third portion, however, fig. 15B depicts a taper that would result in diameters within that range, thus one of ordinary skill in the art would have found it obvious to have provided the first portion as 5-15% larger than the third portion as an obvious expedient.  
For claim 11, a shape of the first portion is the same as a shape of the third portion (e.g., fig. 15B, cross-sectional shape is the same).  
For claim 12, in the embodiment of figure 15, Gordon lacks the first portion and third portion having different shapes.  However, in earlier embodiments Gordon teaches first portions with various shapes for the purpose of filing various cartilage defect sites (e.g., fig. 8A-C). Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the first portion of figure 15 to have a different shape for the purpose of filling a variously shaped cartilage defect. 
For claim 13, the porous material in the second portion and the third portion comprises a disc shape (e.g., fig. 15B), wherein the implant is load bearing (e.g., para. 28) and non-biodegradable (para. 170). Gordon does not specify the dimension of the first portion is between 5-15% larger than a lateral dimension of the third portion, however, fig. 15B depicts a taper that would result in diameters within that range, thus one of ordinary skill in the art would have found it obvious to have provided the first portion as 5-15% larger than the third portion as an obvious expedient.
For claim 14, the porous material in the second portion and the third portion comprises a frustoconical or pyramid shape (frustoconical), wherein the implant is load bearing (e.g., para. 28) and non-biodegradable (para. 170). Gordon does not specify the dimension of the first portion is between 5-15% larger than a lateral dimension of the third portion, however, fig. 15B depicts a taper that would result in diameters within that range, thus one of ordinary skill in the art would have found it obvious to have provided the first portion as 5-15% larger than the third portion as an obvious expedient.
For claim 15, Oka teaches the hydrogel comprises polyvinyl alcohol and at least one of water or saline (e.g., col. 5 line 55-61).  
For claim 16, the porous material comprises at least one of metal or plastic (e.g., para. 126).  
For claim 17, Gordon does not specify the dimension of the first portion is between 5-15% larger than a lateral dimension of the third portion, however, fig. 15B depicts a taper that would result in diameters within that range, thus one of ordinary skill in the art would have found it obvious to have provided the first portion as 5-15% larger than the third portion as an obvious expedient. The implant is load bearing (e.g., para. 28) and non-biodegradable (para. 170), and wherein the implant is configured to be placed in at least one of a toe, finger, ankle, knee, shoulder, hip, or other joint (the implant is fully capable of being implanted at these locations).  
For claim 18, Gordon discloses an implant configured for implantation in a joint (fig. 15A, B) the implant comprising: a first portion 166 comprising a hydrogel (para. 171); a second portion 164 comprising a porous material (para. 170) and the hydrogel in pores of the porous material (not disclosed), the porous material comprising at least one of metal or plastic (e.g., para. 126); and a third portion 162 comprising the porous material (para. 170), the first portion being free of the porous material (hydrogel 166), the third portion being free of the hydrogel (fig. 15A, B), wherein pores of the porous material in the second portion are different than the pores of the porous material in the third portion (para. 170), and wherein the lateral dimension of the first portion is larger than a lateral dimension of the third portion (fig. 15B).  
As provided above, Gordon does not specify the hydrogel is located in pores of the porous material at the transition region 164.  Oka teaches combining hydrogel with a mesh substrate such that hydrogel infiltrates into the pores of the substrate with portions of the substrate maintained free of hydrogel so that they are open to osseointegration (col 7 line 55-col. 8 line 8).  Oka teaches this provides a strong interconnection between a hydrogel artificial cartilage surface and a mesh substrate which allows for bony ingrowth.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Gordan to have included hydrogel infiltrated into the pores of the transition region 164 as taught by Oka to provide a strong interconnection between the hydrogel and the underlying bone fixation substrate.  This modification would have occurred using known methods and would have yielded predictable results. 
For claim 19, the implant is load bearing (e.g., para. 28) and non-biodegradable (para. 170).  
For claim 20, the implant comprises a frustoconical or pyramid shape (frustoconical, fig. 15B). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUBA GANESAN/Primary Examiner, Art Unit 3774